Title: To George Washington from William Livingston, 6 August 1781
From: Livingston, William
To: Washington, George


                        
                            Sir
                            Trenton 6 August 1781
                        
                        I have just received your Excellency’s Favour of the 2d instant, and feel exceedingly for your Embarrassment.
                            I am not only mortified as a Citizen of the Union at large at every obstacle against your Excellency’s operations, but
                            greatly chagrin’d that this State in particular, considering my intimate connection with it, should, by contributing to
                            such embarrassment, lose any part of the honour, it may heretofore have acquired.
                        I am greatly disappointed at the Militia’s turning out so slowly as they do, upon an occasion that was always
                            a favourite object with them. Several reasons may however be assigned for this unexpected Event, of which the want of
                            money is doubtless the principal. Nor do I believe that the officers have exerted themselves with the vigour, that, upon
                            so important an occasion, might have reasonably been expected. I gave them such orders as could not have failed of
                            producing the men had they been faithfully executed, as that of calling out one class after another till the Complement
                            was raised. In this Case the fines of the delinquents would have amounted to more than the Sum
                            necessary for procuring voluntiers, and consequently self-interest must have induced the men to hire the Levies in order
                            to save their fines.
                         I have lately ordered the several Companies of the State Regiment stationed at Elizabeth Town and Newark to
                            join Collo. Seely; & directed their posts to be occupied by the Militia; and your Excellency may depend upon my
                            best Endeavours to get the men out as soon as possible, being fully sensible of the weight of the reasons you assign for
                            the necessity of that measure; and sufficiently tired of the war to long most earnestly for an honourable Peace.
                        With respect to the number of continental Levies & Militia that have been forwarded, I cannot
                            officially come to the Knowledge of the first as the returns are not made to me; & respecting the last, Collo.
                            Seely has it in charge to inform your Excellency from time to time as
                            they join him. I have the honour to be with the greatest regard Your Excellencys most humble & most obedient
                            Servant
                        
                            Wil: Livingston
                        
                    